TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED JANUARY 6, 2022



                                       NO. 03-21-00105-CV


                        Zachary Myers and Dart Frog, LLC, Appellants

                                                  v.

                  Tahitian Village Property Owners Association, Inc.; and
                Tahitian Village Architectural Control Committee, Appellees




       APPEAL FROM THE 423RD DISTRICT COURT OF BASTROP COUNTY
        BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND KELLY
                 AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from the interlocutory order signed by the trial court on March 4, 2021. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the order. Therefore, the Court affirms the trial court’s interlocutory order. Appellants shall

pay all costs relating to this appeal, both in this Court and in the court below.